Citation Nr: 0024743	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating action in which the 
RO denied service connection for an acquired psychiatric 
disorder.  The veteran appealed and was afforded a hearing 
before the undersigned member of the Board at the RO in March 
1998.  A transcript of that hearing is included in the claims 
folder.

In May 1998 the Board remanded the claim for evidentiary 
development.  It has since been returned to the Board for 
adjudication.  On August 19, 2000, the veteran waived the 60 
day period prior to forwarding of his appeal to the Board.  


FINDING OF FACT

An acquired psychiatric disorder developed in service.


CONCLUSION OF LAW

An acquired psychiatric disorder was incurred in service.  38 
U.S.C.A.  §§ 1110, 5107(a) (West 1991); 38 C.F.R.  § 3.303(d) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On enlistment examination in July 1969, the veteran did not 
report any history of psychiatric treatment or diagnosis.  
Psychiatric evaluation was normal.  He was accepted into 
service.  The service medical records reveal that the veteran 
was seen in November 1970 after he slashed his wrist in an 
attempted suicide.  His right wrist was sutured.  The veteran 
was subsequently referred via air evacuation to for a 
psychiatric evaluation at the Mental Health Clinic at Wright-
Patterson Air Force Base with the diagnosis of attempted 
suicide secondary to depressive reaction.  The veteran was 
evaluated at Wright- Patterson Air Force Base in January 
1971.  The clinical report notes that the veteran was in good 
health until November 21, 1970, and attempted to cut both of 
his wrists with a razor blade.  He waited ten minutes and 
then sought help from a fellow airman.  At the time of 
admission, the veteran was noted to be somewhat anxious and 
appeared moderately depressed.  He reported trying to commit 
suicide due to family problems.  He described having periods 
where he felt quite depressed.  He said these occurred only 
for intermittent and brief periods of time.  Recorded 
clinical data notes a past medical history of attempted 
suicide by the veteran at the age of seven; the veteran tried 
to hang himself, but was cut down by his brother.  He 
reported being seen once or twice by a psychiatrist or 
psychologist.  Following examination, the diagnosis was 
changed to chronic, moderate adolescent adjustment reaction, 
manifested by suicidal gesture, impulsive angry outbursts, 
difficulties with authority and dependency.  It was 
recommended that the veteran be given a further trial of 
active duty and, if unable to adjust, that he be 
administratively separated from service.

Thereafter, on January 19, 1971, the veteran phoned the 
hospital at Wright Patterson Air Force Base and reported that 
he was thinking about dying.  The impression was depressive 
reaction in an unstable character.  The veteran was admitted 
for observation.  The following day, the veteran was 
diagnosed with an anxiety syndrome and immature personality.

The veteran was referred for a re-evaluation of his 
psychiatric condition on January 29, 1971.  The veteran was 
seen on February 2, 1971, at which time it was noted that the 
veteran had taken an overdose of medication in a suicidal 
gesture.  On examination, the veteran appeared depressed and 
preoccupied with family problems.  The diagnosis of chronic, 
moderate adolescent adjustment reaction, manifested by 
suicidal gesture, impulsive angry outbursts, difficulties 
with authority and dependency was continued.  It was 
recommended at that time that the veteran be administratively 
separated from service due to an inability to adjust to 
service.  On examination for administrative separation in 
March 1971, clinical evaluation for psychiatric disorders was 
marked "normal." In the section for notes and significant 
or interval history, it was indicated that the veteran had 
been treated for an attempted suicide in service and 
recommended for an administrative discharge.

Post-service treatment records currently in the claims folder 
include a discharge summary showing the veteran was 
hospitalized by VA from June 20, 1996, to July 2, 1996, for 
polysubstance dependence.

VA outpatient treatment records show that the veteran 
received treatment for obsessive compulsive disorder, 
aftercare for substance abuse, depression and anxiety from 
1996 through 1999.  

At an April 1999 VA psychiatry assessment for substance abuse 
treatment hospitalization, 'to learn how to stay clean and 
abstinent,' the veteran's history was noted including of an 
impoverished upbringing, deaths of family members, suicide 
attempts, psychiatric care, alcohol and substance dependence, 
and numerous detoxification treatments.  The examiner noted 
that the veteran suffered from depression and anxiety, but 
also noted that it was unclear whether these were independent 
of his substance dependence.  The veteran reported that his 
mood was fine while he was clean and sober.  However, in the 
veteran's history periods of sobriety were frequent but 
brief.  The examiner assessed polysubstance dependence 
(cocaine and alcohol), history of depression and agoraphobia, 
history of obsessive compulsive disorder, consider substance-
induced mood/anxiety disorder, consider substance-induced 
paranoid disorder.  

A neuropsychological evaluation was conducted in April 1999, 
also upon the veteran's admission for substance abuse 
hospitalization.  Testing of personality and intellectual 
functioning was administered.  The examiner assessed that the 
veteran had attention and executive functioning deficits 
consistent with the effects of anxiety rather than consistent 
with an organic process.  The examiner assessed that the 
veteran had a significant degree of anxiety and depression.  
The veteran was also noted to suffer psychologically from the 
effects of an early sexual trauma and the losing brothers to 
violent deaths.  The veteran's substance abuse was noted to 
be likely in part an attempt to self-medicate his symptoms.  

The RO in July 1999 sent letters to the Boston Medical 
Center, Boston, Massachusetts, for medical records pertaining 
to treatment of the veteran for mental disorders in 1962, 
1963, and 1964, and to the Lowell General Hospital, Lowell, 
Massachusetts, for medical records pertaining to treatment of 
the veteran for mental disorders in 1974 and 1975.  The 
veteran was cooperative in providing authorization and 
release forms for the release of these records.  However, no 
responses to those requests were forthcoming from those 
institutions.

In June 2000 an official psychiatric examination was 
conducted.  The veteran's history was noted including of a 
violent sexual assault when the veteran was twelve, his 
attempted suicide shortly thereafter, and slitting of his 
wrists years later while in the Air Force.  Difficulties post 
service were noted to include little anger control, 
impulsiveness, alcohol and substance abuse, failures to form 
successful emotional relationships, and an erratic employment 
history.  The examiner concluded that there was no evidence 
that the veteran's psychopathology was the result of his 
having been in service, adding that the pathology was 
"evident in childhood and adolescence and the nature of this 
seems not to have changed through the years."  The examiner 
noted that the veteran had symptoms of anxiety, depression, 
and shame dating back to childhood and adolescence.  The 
examiner diagnosed chronic, recurrent and severe major 
depressive disorder, with suicide attempts; and alcoholism 
and substance abuse to relieve feelings of worthlessness, 
embarrassment, and shame.  The examiner also diagnosed a 
personality disorder, not otherwise specified, with 
grandiosity, narcissistic behavior, and passive aggressive 
behavior.  





Analysis

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A.  § 5107 (West 1991) in that his claim 
is plausible.   Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to the claim.  38 U.S.C.A.  
§  5107.  The Board is satisfied that the duty to assist has 
been met.

The Board notes that in order to establish service connection 
for a disability, there must be evidence that establishes 
that such disability either began in or was aggravated by 
wartime service.  38 U.S.C.A.  § 1110 (1991).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).  

The veteran is entitled to a presumption of soundness upon 
entry into service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrates 
that an injury or disease existed prior to service.  
38 U.S.C.A. §§ 1111, 1137 (West 1991 & Supp 2000); 38 C.F.R.  
§ 3.304(b) (1999) (underlining added).  

In May 1998 the Board remanded this case for certain 
development, including to obtain private medical records 
related to the veteran's reported pre-service psychiatric 
treatment, and for a medical opinion as to whether there was 
clear and unmistakable evidence that the veteran's 
psychiatric disorder existed prior to service.  No pre-
service clinical records were obtained despite the veteran's 
assistance in the attempt to obtain such records.  The Board 
does not know if these records were not obtained because they 
do not exist or because the RO did not follow-up in its 
request for these records.  In either event, the medical 
record includes no clinical documentation of pre-service 
treatment for a psychiatric disorder.  

As the Board noted in the May 1998 remand, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the presumption of soundness at enlistment may not be 
rebutted solely by recorded clinical data in the service 
medical records.  Pre-service medical records and/or medical 
opinions are required.  Crowe v.  Brown, 7 Vet.  App.  238 
(1995).   No psychiatric disorder was identified upon the 
veteran's enlistment examination, and hence the presumption 
of soundness as related to an acquired psychiatric disorder 
applies.  The June 2000 official psychiatric examination 
opinion obtained by the RO is worthless with regard to the 
presumption of soundness question posed in the May 1998 Board 
remand.  Because the June 2000 psychiatric opinion does not 
address whether the veteran's psychiatric disorder clearly 
and unmistakably preexisted service, it cannot be adequately 
established that an acquired psychiatric disorder pre-existed 
service.  That being the case, no question concerning an 
increase in severity during service (service aggravation) 
arises.  The examiner was clear in expressing an opinion that 
military service experiences did not cause the veteran to 
have an acquired psychiatric disorder.  However, his opinion 
did not state that the veteran did not have an acquired 
psychiatric disorder contemporaneous with service.  The 
examiner's failure to respond to the Board's questions 
precisely as posed in the remand results in a medical opinion 
that favors the veteran's claim by establishing the presence 
for an acquired psychiatric disorder which has existed from 
service until the present time.  

The evidence of record includes a current diagnosis of a 
psychiatric disorder in the nature of a neurosis (major 
depression, as diagnosed in June 2000), and there are several 
diagnoses of a neurosis in service.  In November 1970 the 
veteran was noted to have attempted suicide due to a 
depressive reaction, and in January 1971 the veteran was 
diagnosed with a depressive reaction in an unstable 
character.  

In short, because the presumption of soundness upon entry 
into service has not been rebutted, and the preponderance the 
evidence is to the effect that a current psychiatric disorder 
developed in service.  Accordingly, the appeal must be 
granted.  38 C.F.R.  § 5107 (West 1991).  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



		
	BRUCE E.  HYMAN 
	Member, Board of Veterans' Appeals



 

